Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 6-8, 10, 12, 14, 20, 22, 24, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 14 recite: wherein the parameters comprise: “wherein the parameters comprise (i) the minimum forward velocity of the pelvis; (ii) the change in vertical position of the pelvis; (iii) the axial rotation of the pelvis; and (iv) the anterior angle of the pelvis”. The examiner is unclear as how to how a single sensor or at least one sensor could provide all of those values and is additionally unclear how each of those values are determined from at least one sensor.  Essentially, if four parameters are required are there four sensors or a single sensor that does all four. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10, 12, 14, 20, 22, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling (US 20130244211) in view of Hope (US 20120258433) further in view of Keegan (US 20080021352).
Regarding claim 1, Dowling discloses a system for monitoring the running technique of a user undertaking a physical activity (paragraph 0007, 0011, 0041), the system comprising: 
At least one sensor (paragraph 0048, 0073, 0092) for the detection of parameters relating to the motion of the user (paragraph 0047, 0092) wherein at least one sensor detects parameters relating to the movement of the pelvis of the user (paragraph 0047-0048, 0105-0106) (generally Fig 1, paragraph 0046), wherein the at least one sensor is located in the waistband region (paragraph 0105, e.g. pelvic region area).
a processing unit (paragraph 0049) configured to receive information about the parameters from the at least one sensor (paragraph 0049-0052), to compare the or each parameter with at least one aspect of a biomechanical model of the physical activity (paragraph 0053), and to determine if a feedback response is required (paragraph 0054) (generally, paragraphs 0049-0054) in response to the parameters received being outside of a selected range (paragraph 0076 (discloses established ranges), 0078, 0083-0084, 0094) (wherein examiner notes feedback would be generated if a particular variable was not within an expected range/value…paragraph 0082), and 
a haptic actuator for providing the feedback response to the user (paragraph 0057), wherein the feedback response is provided to the user during the physical activity (paragraph 0014, 0057) (generally paragraphs 0055-0058);
wherein the parameters comprise (iii) the axial rotation of the pelvis 0012) (paragraph 0012) and (iv) the anterior angle of the pelvis (paragraph 0012, 0105-0106) (“accelerometers and gyroscopes placed on the pelvis ((paragraph 0105): the parameters quantifying the kinematic consist of the angles, angular velocities and angular accelerations of the pelvis” (paragraph 0106)). 
Dowling is silent regarding at least one garment worn by the user, the garment incorporating at least one sensor; a processing unit connected to the at least one garment; the haptic actuator being embedded in the at least one garment worn by the user and wherein the parameters comprise (i) the minimum forward velocity of the pelvis; (ii) the change in vertical position of the pelvis. 
Keegan teaches wherein the parameters comprise (i) the minimum forward velocity of the pelvis (paragraph 0061 identifies maximum and minimum data points and as an accelerometer is used for the pelvis, one can determine the minimum forward velocity as noted in paragraph 0065, therefore it would be implicitly taught), (ii) the change in vertical position of the pelvis (paragraph 0060… “less downward movement of the pelvis….less upward movement of the pelvis”). Therefore, it would have been obvious at the effective filing date of the invention to modify Dowling’s sensor system by Keegan’s sensor system (both of which use accelerometers and gyroscopes to detect pelvis movement) to detect further specific movement data of the pelvis as taught by Keegan for the purpose of improving motion during an activity by quantifying and further specifying pelvic motion and therefore, improving the activity experience. 
Hope teaches at least one garment worn by the user (102), the garment incorporating at least one sensor (104) (paragraph 0064, 0066, 0067); a processing unit (120) connected to the at least one garment (paragraph 0076); the haptic actuator being embedded in the at least one garment worn by the user (paragraph 0070). Therefore, it would have been obvious to modify Dowling’s sensor system which is placed directly onto the body e.g. worn on the body by Hope’s sensor system which is incorporated into an external wearable portable monitoring system (paragraph 0066, 0079 e.g. an intelligent article) for the purpose of properly securing the sensor’s to the body via a substrate such as a wristband and ensuring for consistent data gathering by removing the possibility of the sensor falling off of the skin due to inadequate attachment techniques.
Regarding claim 6, Dowling discloses system according to claim 1 wherein the comparison with the biomechanical model comprises analysis of one or more of the following (i) the velocity of the pelvis and ground contact time; (ii) the velocity of the pelvis and the change in vertical position of the pelvis; (iii) the velocity of the pelvis and the axial rotation of the pelvis; (iv) the velocity of the pelvis and change in velocity of the centre of mass of the user (paragraph 0012, 0105-0106).  
Regarding claim 7, Dowling discloses a system according to claim 1 wherein the comparison with the biomechanical model comprises analysis of one or more of the following (i) the velocity of the pelvis, ground contact time, and the axial rotation of the pelvis; (ii) the velocity of the pelvis, the axial rotation of the pelvis and the change in vertical position of the pelvis (paragraph 0012, 0105-0106).  
Regarding claim 8, Dowling discloses a system according to claim 1 wherein the sensor detects at least one parameter relating to the ground contact of the user, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) ground contact time; (ii) flight time; (iii) duty factor; (iv) touchdown to centre of mass distance; (v) take-off to centre of mass distance; (vi) ground contact distance (paragraph 0012, 0105-0106).  
Regarding claim 10, Dowling discloses A system according to claim 1 wherein the sensor detects at least one parameter relating to the stride pattern of the user, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) stride rate; (ii) stride length (paragraph 0047).  
Regarding claim 12, Dowling discloses A system according to claim 1 wherein the sensor detects at least one parameter relating to the centre of mass of the user, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) change in velocity of the centre of mass of the user; (ii) change in vertical position of the centre of mass of the user (paragraph 0049, 0052).  
Regarding claim 14, Dowling discloses a method for monitoring the running technique of an individual undertaking an physical activity (paragraph 0007, 0011, 0041), the method comprising the steps of: 
(i) measuring parameters relating to the motion of the individual (paragraph 0047-0048, 0105-0106) with at least one sensor (paragraph 0048, 0073, 0092), wherein the parameters relate to the movement of the pelvis of the individual (paragraph 0047-0048, 0105-0106) (generally Fig 1, paragraph 0046), wherein the at least one sensor is located in the waistband region of the garment (paragraph 0105).
(ii) comparing the parameters with at least one aspect of a biomechanical model of running to determine whether a feedback response is required in response to the or each parameter received being outside of a selected range (paragraph 0076, 0078, 0083-0084, 0094) (wherein examiner notes feedback would be generated if a particular variable was not within an expected range/value…paragraph 0082) with a processing unit (paragraphs 0049-0054); 
(iii) providing a feedback response to the individual during the physical activity with haptic feedback actuators (paragraph 0014, 0057) (generally paragraphs 0055-0058), wherein the parameters comprises (iii) the axial rotation of the pelvis (paragraph 0102); and (iv) the anterior angle of the pelvis (paragraph 0012, 0105-0106) (“accelerometers and gyroscopes placed on the pelvis (paragraph 0105))…the parameters quantifying the kinematic consist of the angles, angular velocities and angular accelerations of the pelvis” (paragraph 0106)).
Dowling is silent regarding at least one garment worn by the user, the garment incorporating at least one sensor; a processing unit connected to the at least one garment; the haptic actuator being embedded in the at least one garment worn by the user and wherein the parameters comprise (i) the minimum forward velocity of the pelvis; (ii) the change in vertical position of the pelvis. 
Keegan teaches wherein the parameters comprise (i) the minimum forward velocity of the pelvis (paragraph 0061 identifies maximum and minimum data points and as an accelerometer is used for the pelvis, one can determine the minimum forward velocity as noted in paragraph 0065, therefore it would be implicitly taught), (ii) the change in vertical position of the pelvis (paragraph 0060… “less downward movement of the pelvis….less upward movement of the pelvis”). Therefore, it would have been obvious at the effective filing date of the invention to modify Dowling’s sensor system by Keegan’s sensor system (both of which use accelerometers and gyroscopes to detect pelvis movement) to detect further specific movement data of the pelvis as taught by Keegan for the purpose of improving motion during an activity by quantifying and further specifying pelvic motion and therefore, improving the activity experience. 
Hope teaches at least one garment worn by the user (102), the garment incorporating at least one sensor (104) (paragraph 0064, 0066, 0067); a processing unit (120) connected to the at least one garment (paragraph 0076); the haptic actuator being embedded in the at least one garment worn by the user (paragraph 0070). Therefore, it would have been obvious to modify Dowling’s sensor system which is placed directly onto the body e.g. worn on the body by Hope’s sensor system which is incorporated into an external wearable portable monitoring system (paragraph 0066, 0079 e.g. an intelligent article) for the purpose of properly securing the sensor’s to the body via a substrate such as a wristband and ensuring for consistent data gathering by removing the possibility of the sensor falling off of the skin due to inadequate attachment techniques.
Regarding claim 20, Dowling discloses a method according to claim 14 wherein the method comprises the measurement of at least one parameter relating to the ground contact of the individual, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) ground -4-Serial No. 15/764,851Response to Office ActioncDated June 2, 2020ontact time; (ii) flight time; (iii) duty factor; (iv) touchdown to centre of mass distance; (v) take- off to centre of mass distance; (vi) ground contact distance (paragraph 0012, 0049, 0052, 0105-0106).  .  
Regarding claim 22, Dowling discloses a method according to claim 14 wherein the method comprises the measurement of at least one parameter relating to the stride pattern of the individual, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) stride rate; (ii) stride length (paragraph 0047).  
Regarding claim 24, Dowling discloses a method according to claim 14 wherein the method comprises the measurement of at least one parameter relating to the centre of mass of the individual, wherein the comparison with the biomechanical model comprises analysis of one or more of (i) change in velocity of the centre of mass of the individual; (ii) change in vertical position of the centre of mass of the individual (paragraph 0049, 0052).  
Regarding claim 26, Dowling discloses a method according to claim 14 wherein the comparison with the biomechanical model comprises analysis of one or more of the following (i) the velocity of the pelvis and ground contact time; (ii) the velocity of the pelvis and the change in vertical position of the pelvis; (iii) the velocity of the pelvis and the axial rotation of the pelvis; (iv) the velocity of the pelvis and change in velocity of the centre of mass of the user; (v) the velocity of the pelvis, ground contact time, and the axial rotation of the pelvis; (vi) the velocity of the pelvis, the axial rotation of the pelvis and the change in vertical position of the pelvis (paragraph 0012, 0049, 0052, 0105-0106).
Response to Arguments
Applicant’s arguments, see ARGUMENTS, filed 8/22/2022 are not persuasive.  
In response to applicant’s amendments, 112b rejection is set forth in this office action.
In response to applicant’s arguments regarding Dowling not disclosing “to determine if a feedback response is required in response to the or each parameter received being outside of a selected range”, examiner cites paragraphs 0076 which discloses establishing ranges, and paragraphs 0078, 0083-0084, and 0094. Paragraph 0082 is briefly mentioned as that is where Dowling discloses the establishing the baseline value vs follow up values. Paragraph 0083 delves into the feedback history during a jump training session. “within a 20 jump training session, all of the subjects were able to respond to the feedback from the inertial sensor based system in terms of the knee flexion angle and the truck lean…the feedback history for a full test (baseline to follow up) is shown for a typical subject in Fig 6.”. In addition, Dowling in paragraph 0078 delves into further detail regarding feedback history during a jump training session. “for this embodiment, the feedback consisted of a projector displaying graphs showing time series of the feedback variables as well as target values…. subjects were instructed to modify their mechanics in order to be within those targets”.  Further, the additional functional teachings are addressed with Dowling in combination with  Keegan.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791